This was an action in replevin, brought by appellee against appellant, to recover certain household goods and also damage for their alleged wrongful detention. The cause was tried by a jury, which found for appellee; that she was the owner of the goods in question, and that she had been damaged in the sum of $175 by reason of the unlawful detention of said goods.
The only alleged error we need consider is that arising under the motion for a new trial, that the said verdict, as to said damages so awarded, is not sustained by sufficient evidence.
We have carefully read all the evidence and find no evidence which will sustain the said verdict as to the said damage awarded. It follows that the court erred in overruling appellant's motion for a new trial.
Reversed.
McMahan, J., not participating.